Exhibit 10.1.1

FABRINET

AMENDED AND RESTATED 1999 SHARE OPTION PLAN

 

1. Purposes of the Plan. The purposes of this 1999 Share Option Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Share Options or Nonstatutory
Share Options, as determined by the Administrator at the time of grant.

 

2. Definitions. As used herein, the following definitions shall apply:

 

  (a) “Administrator” means the Board or any of its Committees administering the
Plan, in accordance with Section 4 of the Plan.

 

  (b) “Applicable Law” means the requirements relating to the administration of
Share Option Plans under the laws of the Cayman Islands, United States state
corporate laws, United States federal and state securities laws, the Code, any
stock exchange or quotation system on which the Ordinary Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Options are, or will be, granted under the Plan.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Code” means the Internal Revenue Code of 1986 of the United States, as
amended.

 

  (e) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

  (f) “Company” means Fabrinet, an exempted company formed under the laws of the
Cayman Islands.

 

  (g) “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

 

  (h) “Director” means a member of the Board.

 

  (i) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

  (j) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider
(defined below) shall not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Share Options, no such leave may exceed three months,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed on the first day following such three-month period,
any Incentive Share Option held by the Optionee shall cease to be treated as an
Incentive Share Option and shall be treated for tax purposes as a Nonstatutory
Share Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.



--------------------------------------------------------------------------------

  (k) “Exchange Act” means the Securities Exchange Act of 1934 of the United
States, as amended.

 

  (l) “Fair Market Value” means, as of any date, the value of Ordinary Shares
determined as follows:

 

  i If the Ordinary Shares are listed on any established share exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Global Market, its Fair Market Value
shall be the closing sales price for such shares (or the closing bid, if no
sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

  ii If the Ordinary Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Ordinary Shares shall be the mean between the high bid and low asked prices for
the Ordinary Shares on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

 

  iii In the absence of an established market for the Ordinary Shares, the Fair
Market value shall be determined in good faith by the Administrator.

 

  (m) “Incentive Share Option” means an Option intended to qualify as an
incentive share option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

  (n) “Nonstatutory Share Option” means an Option not intended to qualify as an
Incentive Share Option.

 

  (o) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option grant. The Notice of Grant is part
of the Option Agreement.

 

  (p) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (q) “Option” means a Share option granted pursuant to the Plan.

 

  (r) “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the term and conditions of the Plan.

 

  (s) “Optioned Shares” means the Ordinary Shares subject to an Option.

 

  (t) “Optionee” means the holder of an outstanding Option granted under the
Plan.

 

  (u) “Ordinary Shares” means the Ordinary Shares of the Company.

 

  (v) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

  (w) “Plan” means this Fabrinet Amended and Restated 1999 Share Option Plan, as
set forth herein and as it may be amended from time to time.



--------------------------------------------------------------------------------

  (x) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

  (y) “Retirement” means the Optionee has reached the age of 65 years and has
ten (10) years of continuous service with the Company or one of its subsidiaries
and the Optionee elects to terminate his/her relationship as a Service Provider
with the Company.

 

  (z) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

  (aa) “Service Provider” means an Employee, Director or Consultant.

 

  (bb) “Share” means an Ordinary Share, as adjusted in accordance with
Section 12 of the Plan.

 

  (cc) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Shares Subject to the Plan. Subject to adjustment as provided in Section 12
of the Plan, the maximum aggregate number of Shares that may be issued pursuant
to the Plan shall be Three Million Five Hundred Two Thousand Eight Hundred
Fifty-Seven (3,502,857), plus (i) any Shares issued under the Plan that are
forfeited back to the Company or canceled, and (ii) any Shares that are
tendered, whether by physical delivery or by attestation, to the Company by a
Service Provider as full or partial payment of the exercise price of any Option
granted pursuant to the Plan, or in payment of any applicable withholding for
federal, state, city, local or foreign income, payroll or other taxes incurred
in connection with the exercise of any Option granted under the Plan; provided,
however, that the total number of Shares with respect to which Incentive Share
Options may be granted shall not exceed Three Million Five Hundred Thousand
(3,500,000). The Shares may be authorized and unissued shares or issued shares
which have been reacquired by the Company.

 

4. Administration of the Plan.

 

  (a) Procedure.

 

  i Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

 

  ii Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section l62(m) of the Code.  

 

  iii Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirement for exemption under Rule 16b-3.

 

  iv Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

  (b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

  i to determine the Fair Market Value;

 

  ii to select the Service Providers to whom Options may be granted;



--------------------------------------------------------------------------------

  iii to determine the number of Ordinary Shares to be covered by each Option
granted hereunder;

 

  iv to approve forms of agreement for use under the Plan;

 

  v to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or the Ordinary Shares relating thereto, based
in each case on such factors as the Administrator, in its sole discretion, shall
determine;

 

  vi to determine whether, to what extent and under what circumstances Ordinary
Shares and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);

 

  vii to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

  viii to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

  ix to modify or amend each Option (subject to Section 14(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

 

  x to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to (or less than)
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by an Optionee to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

  xi to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator; and

 

  xii to make all other determinations deemed necessary or advisable for
administering the Plan.

 

  (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.

 

5. Eligibility. Nonstatutory Share Options may be granted to Service Providers.
Incentive Share Options may be granted only to Employees.

 

6. Limitations.

 

  (a) Each Option shall be designated in the Option Agreement as either an
Incentive Share Option or a Nonstatutory Share Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Share Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Share Options. For purposes of this Section 6(a), the
most recently granted options will be treated as Nonstatutory Stock Options
first. The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted.



--------------------------------------------------------------------------------

  (b) Neither the Plan nor any Option shall confer upon an Optionee any right
with respect to continuing the Optionee’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Optionee’s right
or the Company’s right to terminate such relationship at any time, with or
without cause.

 

  (c) The following limitations shall apply to grants of Options:

 

  i No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 300,000 Shares.

 

  ii In connection with the commencement of his or his or her initial service, a
Service Provider may be granted Options to purchase up to 1,000,000 Shares that
shall not count against the limit set forth in subsection (i) above.

 

  iii The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.

 

7. Term of Plan. Subject to Section 18 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 14 of the Plan.

 

8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Share Option, the term shall be seven
(7) years from the date of grant or such shorter term as may be provided in the
Option Agreement.

 

9. Option Exercise Price and Consideration.

 

  (a) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share (or 110%, in the case of an individual described in
Section 422(b)(6) of the Code (relating to certain 10% owners)) on the date of
grant, as determined by the Administrator. Notwithstanding the foregoing,
Options may be granted with a per Share exercise price of less than 100% of the
Fair Market Value per Share on the date of grant pursuant to a merger or other
corporate transaction.

 

  (b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

 

  (c) Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Share Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

  i cash;

 

  ii check;

 

  iii promissory note;



--------------------------------------------------------------------------------

  iv other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

  v consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

  vi a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

  vii any combination of the foregoing methods of payment; or

 

  viii such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

  (a) Procedure for Exercise: Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee in the name of the Optionee and his or her spouse. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Shares, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 12 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available for sale under the Option by the number of Shares as to
which the Option is exercised.

 

  (b) Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death, Disability or
Retirement, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement the Option shall remain exercisable for
three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
unvested portion of the Option shall immediately terminate, and the Shares
covered by such unvested portion of the Option shall revert to the Plan. If the
Optionee does not exercise the vested portion of his or her Option within the
time specified herein or in the Option Agreement, as applicable, such vested
portion of the Option shall terminate, and the Shares covered by such portion
shall revert to the Plan.



--------------------------------------------------------------------------------

  (c) Disability of Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the unvested portion of the Option shall immediately
terminate, and the Shares covered by such unvested portion of the Option shall
revert to the Plan. If the Optionee does not exercise the vested portion of his
or her Option within the time specified herein or in the Option Agreement, as
applicable, such vested portion of the Option shall terminate, and the Shares
covered by such portion shall revert to the Plan.

 

  (d) Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Option Agreement), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twenty-four (24) months following the Optionee’s termination.
If, at the time of death, the Optionee is not vested as to his or her entire
Option, the unvested portion of the Option shall immediately terminate, and the
Shares covered by such unvested portion of the Option shall revert to the Plan.
If the Optionee’s estate (or other person who acquires the right to exercise the
Option) does not exercise the vested portion of the Option within the time
specified herein or in the Option Agreement, as applicable, such vested portion
of the Option shall terminate, and the Shares covered by such portion shall
revert to the Plan.

 

  (e) Retirement of Optionee. In the event of an Optionee’s Retirement, the
Optionee may exercise his or her Option at any time within three (3) years from
the date of such Retirement, but only to the extent that the Optionee was
entitled to exercise it at the date of such Retirement (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). If, on the date of Retirement, the Optionee is not vested as to his
or her entire Option, the unvested portion of the Option shall immediately
terminate, and the Shares covered by such unvested portion of the Option shall
revert to the Plan. If the Optionee does not exercise the vested portion of his
or her Option within the time specified by herein or in the Option Agreement, as
applicable, such vested portion of the Option shall terminate, and the Shares
covered by such portion shall revert to the Plan.

 

11. Transferability of Options.

 

  (a) Unless determined otherwise by the Administrator, an Option may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option transferable, such Option shall have such
additional terms and conditions as the Administrator deems appropriate.

 

  (b) An Optionee may file a written designation of a beneficiary who is to
receive any options that remain unexercised in the event of the Optionee’s
death. If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.

 

  (c) Such designation of beneficiary may be changed by the Optionee at any time
by written notice, subject to the above spousal consent conditions. In the event
of the death of the Optionee and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Optionee’s death,
the Company shall deliver such options to the executor or administrator of the
estate of the Optionee, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such options to the spouse or to any one or more dependents or relatives
of the participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.



--------------------------------------------------------------------------------

12. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

  (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Ordinary Shares covered by each
outstanding Option, as well as the price per share of Ordinary Shares covered by
each such outstanding Option, and the number of Ordinary Shares which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, shall be proportionately adjusted for any increase or decrease in
the number of issued Ordinary Shares resulting from a share split, reverse share
split, share dividend, combination or classification of the Ordinary Shares, or
any other increase or decrease in the number of issued Ordinary Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Ordinary Shares subject to an Option.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until ten (10) days prior to such transaction as to
all of the Optioned Shares covered thereby, including Shares as to which the
Option would not otherwise be exercisable. All outstanding Options, to the
extent not exercised prior to such transaction, shall terminate upon such
transaction.

 

  (c) Merger or Asset Sale. Subject to the provisions of paragraph (d) hereof,
in the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, each outstanding Option
shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option,
the Optionee shall fully vest in and have the right to exercise the Option as to
all of the Optioned Shares, including Shares as to which it would not otherwise
be vested or exercisable. If an Option becomes fully vested and exercisable
pursuant to the preceding sentence, the Administrator shall notify the Optionee
in writing or electronically that the Option shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option shall terminate upon the expiration of such period. For the purposes
of this paragraph, the Option shall be considered assumed if, following the
merger or sale of assets, the option confers the right to purchase or receive,
for each Share of Optioned Shares subject to the Option immediately prior to the
merger or sale of assets, the consideration (whether share, cash, or other
securities or property) received in the merger or sale of assets by holders of
Ordinary Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common shares of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Share of Optioned Shares subject to the Option, to be solely Ordinary Shares of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Ordinary Shares in the merger or sale
of assets.



--------------------------------------------------------------------------------

  (d) Change in Control. In the event of a “Change in Control” of the Company,
as defined in paragraph (e) below, then the following acceleration and valuation
provisions shall apply:

 

  i Except as otherwise determined by the Board, in its discretion, prior to the
occurrence of a Change in Control, any Options outstanding on the date such
Change in Control is determined to have occurred that are not yet exercisable
and vested on such date shall become fully exercisable and vested;

 

  ii Except as otherwise determined by the Board, in its discretion, prior to
the occurrence of a Change in Control, all outstanding Options, to the extent
they are exercisable and vested (including Options that shall become exercisable
and vested pursuant to subparagraph (i) above), shall be terminated in exchange
for the right to receive, with respect to each Share of Optioned Shares subject
to such terminated Options, a cash payment equal to amount (if any) by which the
Change in Control Price exceeds the exercise price of such terminated Options.
This cash payment shall be paid to the Optionee or, in the event of death of an
Optionee prior to payment, to the estate of the Optionee or to a person who
acquired the right to exercise the Option by bequest or inheritance. For
purposes of clarity, no payment will be made with respect to any such terminated
Option if the exercise price of such Option equals or exceeds the Change in
Control Price.

 

  (e) Definition of “Change in Control”. For purposes of this Section 12, a
“Change in Control” means the happening of any of the following:

 

  i When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company employee benefit
plan, including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

 

  ii The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the shareholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all the Company’s
assets; or

 

  (f) Change in Control Price. For purposes of this Section 12, “Change in
Control Price” shall be, as determined by the Board, (i) the highest Fair Market
Value of a Share within the 60-day period immediately preceding the date of
determination of the Change in Control Price by the Board (the “60-Day Period”),
or (ii) the highest price paid or offered per Share, as determined by the Board,
in any bona fide transaction or bona fide offer related to the Change in Control
of the Company, at any time within the 60-Day Period, or (iii) such lower price
as the Board, in its discretion, determines to be a reasonable estimate of the
fair market value of a Share as of the date of the relevant Change in Control.

 

13. Date of Grant. The date of grant of an Option shall be, for all purposes,
the date on which the Administrator makes the determination granting such
Option, or such other later date as is determined by the Administrator. Notice
of the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.



--------------------------------------------------------------------------------

14. Amendment and Termination of the Plan.

 

  (a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan. Subject to Section 14(c), the Administrator may at any
time amend any Option Agreement.

 

  (b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

  (c) Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan or any Option Agreement shall impair the rights of
any Optionee with respect to any then-outstanding Option, unless mutually agreed
otherwise between the Optionee and the Administrator, which agreement must be in
writing and signed by the Optionee and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Options granted under the Plan prior to the date of
such termination.

 

15. Conditions Upon Issuance of Shares.

 

  (a) Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

  (b) Investment Representations. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

16. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

17. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

18. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

19. Tax Withholding. Upon any exercise or payment of any Option or upon the
disposition of Shares acquired pursuant to the exercise of an Incentive Share
Option prior to satisfaction of the holding period requirements of Section 422
of the Code, the Company (or a Parent or Subsidiary) shall have the right at its
option to:

 

  (a) require the Optionee (or the Optionee’s estate or beneficiary, as the case
may be) to pay or provide for payment of at least the minimum amount of any
taxes which the Company (or Parent or Subsidiary) may be required to withhold
with respect to such Option event or payment;

 

  (b) deduct from any amount otherwise payable (in respect of an Option or
otherwise) in cash to the Optionee (or the Optionee’s estate or beneficiary, as
the case may be) the minimum amount of any taxes which the Company (or Parent or
Subsidiary) may be required to withhold with respect to such Option event or
payment; or



--------------------------------------------------------------------------------

  (c) reduce the number of Optioned Shares to be delivered by (or otherwise
reacquire shares held by the Optionee at least 6 months) the appropriate number
of Ordinary Shares, valued at their then Fair Market Value, to satisfy the
minimum withholding obligation.

In any case where a tax is required to be withheld in connection with the
delivery of Ordinary Shares under this Plan, the Administrator may in its sole
discretion (subject to Section 15) grant (either at the time of grant of the
Option or thereafter) to the Optionee the right to elect, pursuant to such rules
and subject to such conditions as the Administrator may establish, to have the
Company reduce the number of shares to be delivered by (or otherwise reacquire)
the appropriate number of shares, valued in a consistent manner at their Fair
Market Value or at the sales price in accordance with authorized procedures for
cashless exercises, necessary to satisfy the minimum applicable withholding
obligation on exercise or payment. In no event shall the shares withheld exceed
the minimum whole number of shares required for tax withholding under applicable
law.